Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 6-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.
 
Response to amendment
This is a Non-Final Office action in response to applicant's remarks/arguments filed on 09/20/2022.
   Status of the claims:
Claims 1, 3-4, 16have been amended.
Claims 2 and 5 have been canceled.
Applicant’s arguments, see Remarks pages 1-3, filed 09/20/2022, with respect to the rejection of claims 1-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Brandt et al. (WO 2008017316 A1) necessitated by the claim amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 11, 13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenzweig et al. (US 20210025997 A1) in view of Brandt et al. (WO 2008017316 A1).
Regarding claim 1, Rosenzweig teaches a LIDAR apparatus for scanning a scene, comprising: 
a. a transmitter stage (fig. 1A. projecting unit 102, para [54]),
b. a receiver stage (Fig. 1A, sensing unit 106, para [54])
c. a beam-steering engine configured to steer a light beam received from the transmitter stage to scan at least a portion of the scene, the beam-steering engine including an optical element (Fig. 1A, Scanning unit 104, deflector 114, para [54]), the beam-steering engine being responsive to steering commands to produce corresponding deflections of the light beam (Fig. 1A, processing unit 108, para [54]: lines 9-15) without mechanical movement of the optical element (para [48]: lines 1-13 and para [49]: lines 15-25). 
Rosenzweig fails to explicitly teach but Brandt teaches an operation monitor for monitoring an operational parameter of the beam steering engine, the operational parameter comprising a transition time between input of a steering command and a corresponding deflection of the light beam by the optical element, the transition time varying that varies with the temperature of the optical element (page 11-12), the operation monitor being configured for sensing a fault in the beam-steering function of the beam-steering engine in response to the monitoring (Fig. 7, Page 11: line 34 to page 12: line 14).
It would have been obvious to further modify Rosenzweig’s lidar system in view of Brandt to include a temperature control unit so that the Lidar system can be used to maintain/control/monitor the temperature of an optical element, have a better scanning speed/performance, and also better image quality.
Regarding claim 3, Rosenzweig, as modified in view of Brandt, teaches the LIDAR apparatus as defined in claim [[2]] 1, wherein one of the steering commands conveys a commanded angular deflection of the light beam (Rosenzweig, para [10], the processor generating a deflector steering command), the operation monitor being further configured to sense an angular discrepancy between the commanded angular deflection and an achieved angular deflection of the light (Rosenzweig, para [213]).
Regarding claim 4, Rosenzweig, as modified in view of Brandt, teaches the LIDAR apparatus as defined in claim [[2]] 1, wherein the beam-steering operation monitor is further configured to sense a timing discrepancy between a steering command and a time of deflection of the light beam achieved by the optical element (Rosenzweig, para [89], the processor is configured to sense a reflector (frequency, rate, speed etc..) discrepancy (time discrepancy).
Regarding claim 6, Rosenzweig, as modified in view of Brandt, teaches the LIDAR apparatus as defined in claim 1, wherein the operation monitor includes an input to receive a signal generated by a sensor detecting a light beam output by the beam-steering engine in a deflected condition (Rosenzweig, para [204]-[205]).
Regarding claim 11, Rosenzweig, as modified in view of Brandt, teaches the LIDAR apparatus as defined in claim 1, wherein the operation monitor includes a sensor for detecting a light signal propagating through the optical element, the light signal being distinct from the light beam deflected by the optical element (Rosenzweig, para 46, By way of example only, the point cloud model may store additional information for some or all of its points (e.g. color information for points generated from camera images).
Regarding claim 13, Rosenzweig teaches a method for scanning a scene, comprising: 
a. providing a LIDAR apparatus (Fig. 1A) having:
 	i. a transmitter stage (fig. 1A. projecting unit 102, para [54]), 
ii. a receiver stage (fig. 1A. Sensing unit 106, para [54]), 
iii. a beam-steering engine configured to steer a light beam received from the transmitter stage in different directions to scan at least a portion of the scene, the beam-steering engine including an optical element, the beam-steering engine being responsive to steering commands to produce corresponding deflections of the light beam without mechanical movement of the optical element.
       b. the method includes: 
i. measuring the transition time (page 11: line 34- to page 12: line 6).
Rosenzweig fails to explicitly teach but Brandt teaches
a transition time between a steering command and a corresponding deflection of the light beam varying with a temperature of the optical element (Fig. 7, pages 11-12), 
determining at least in part on the measured transition time if a fault has occurred in a beam-steering function of the beam-steering engine (page 12: lines 5-15).
It would have been obvious to further modify Rosenzweig’s lidar system in view of Brandt to include a temperature control unit so that the Lidar system can be used to maintain/control/monitor the temperature of an optical element, have a better scanning speed/performance, and also better image quality.
Regarding claim 16, Rosenzweig teaches a method for scanning a scene, comprising: 
a. providing a LIDAR apparatus having: 
i. a transmitter stage (fig. 1A. projecting unit 102, para [54]),
ii. a receiver stage (fig. 1A. Sensing unit 106, para [54]),
iii. a beam-steering engine configured to steer a light beam received from the transmitter stage in different directions to scan at least a portion of the scene, the beam- steering engine including an optical element (Fig. 1A, Scanning unit 104, deflector 114, para [54]. See also, fig. 2A), the beam-steering engine being responsive to steering commands to produce corresponding deflections of the light beam (Fig. 1A, processing unit 108, para [54]: lines 9-15), 
        b. the method includes: 
i. receiving data conveying a representation of the scene at an input of a data processor (para [128]), 
ii.- detect objects of interest in the scene (para [128]).
Rosenzweig fails to explicitly teach but Brandt teaches 
a transition time between input of a steering command and a corresponding deflection of the light beam by the optical element varying with a temperature of the optical element (Fig. 7, page 11-12), 
processing the data with the data processor to: 
- detect a fault in a beam-steering function of the beam-steering engine based on measurements of the transition time (page 12: lines 5-15).
It would have been obvious to further modify Rosenzweig’s lidar system in view of Brandt to include a temperature control unit so that the Lidar system can be used to maintain/control/monitor the temperature of an optical element, have a better scanning speed/performance, and also better image quality.
Regarding claim 17, Rosenzweig, as modified in view of Brandt, teaches a method as defined in claim 16, including detecting the fault in the beam-steering function at least in part on a basis of the detected objects of interest in the scene (Rosenzweig, [193]-[194], [128]).
Regarding claim 18, Rosenzweig, as modified in view of Brandt, teaches a method as defined in claim 16, wherein the data conveying a representation of the scene is generated at least in part by the LIDAR apparatus (Rosenzweig, [128]).
Regarding claim 19, Rosenzweig, as modified in view of Brandt, teaches the method as defined in claim 16, wherein the data conveying a representation of the scene is generated at least in part by an image sensor (Rosenzweig, para [128], camera. See also, para [134]: lines 22-28).
Regarding claim 20, Rosenzweig, as modified in view of Brandt, teaches a method as defined in claim 16, including processing the data with the data processor to derive driving directions for a driving controller of a vehicle (Rosenzweig, para [55], [189], [213]).

Claims 7-10, 12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenzweig et al. (US 20210025997 A1) in view of Brandt et al. (WO 2008017316 A1) and Escuti et al. (US 20120188467 A1).
Regarding claim 7, Rosenzweig, as modified in view of Brandt, fails to explicitly teach but Escuti teaches the LIDAR apparatus as defined in claim 1, wherein the optical element includes a switchable polarization selector (Fig. 6A, polarization selector 605, para [108]).
It would have been obvious to further modify Rosenzweig’s lidar system in view of Escuti to have beam steering devices including a switchable polarization selector so that the Lidar system can be used to control the polarization state of the light beam.
Regarding claim 8, Rosenzweig, as modified in view of Brandt, fails to explicitly teach but Escuti teaches the LIDAR apparatus as defined in claim 1, wherein the optical element includes a switchable polarization grating (Fig. 6A, polarization grating 601, para [108]).
It would have been obvious to further modify Rosenzweig’s lidar system in view of Escuti to have beam steering devices including a switchable polarization grating
Regarding claim 9, Rosenzweig, as modified in view of Brandt and Escuti, teaches the LIDAR apparatus as defined in claim 8, wherein the operational parameter is a first operational parameter, the operation monitor being configured for adapting a second operational parameter of the beam steering engine according to the temperature of the optical element (Escuti, Fig. 6A, para [108], [88]: lines 1-13).
Regarding claim 10, Rosenzweig, as modified in view of Brandt and Escuti, teaches the LIDAR apparatus as defined in claim 9, wherein the second operational parameter includes a time between successive steering commands (Escuti, Figs. 9A-B, para [112] Diffraction efficiencies of nearly 100% have been achieved using PGs according to some embodiments of the present invention over a wide range of grating periods (e.g., from few .mu.m to mm), wavelengths (e.g., from visible to mid-IR), and areas (many cm.sup.2) with relatively fast switching times (e.g., a few milliseconds) .See also, para [107.] According to figure 9 it is inherent there is a transition time period between the on-state and off-state.
It would be obvious to include this switching time as an operational parameter because without knowing the definite state of the waveguides it would be impossible to determine where the scan beam is going
Regarding claim 12, Rosenzweig, as modified in view of Brandt, fails to explicitly teach but Escuti teaches the LIDAR apparatus as defined in claim 1, wherein the optical element is switchable to an operational mode selected among a plurality of operational modes without mechanical movement of the optical element, the plurality of operational modes being associated with different light beam deflection directions, the operational parameter including a time period for the optical element to switch from a first operational mode to a second operational mode (Escuti, Figs. 9A-B, para [112] Diffraction efficiencies of nearly 100% have been achieved using PGs according to some embodiments of the present invention over a wide range of grating periods (e.g., from few .mu.m to mm), wavelengths (e.g., from visible to mid-IR), and areas (many cm.sup.2) with relatively fast switching times (e.g., a few milliseconds) .See also, para [107.] According to figure 9 it is inherent there is a transition time period between the on-state and off-state).
It would be obvious to include this switching time as an operational parameter because without knowing the definite state of the waveguides it would be impossible to determine where the scan beam is going.
Regarding claim 14, Rosenzweig, as modified in view of Brandt, fails to explicitly teach but Escuti teaches the method as defined in claim 13, comprising sensing a light signal to measure the transition time signal (Escuti, Figs. 9A-B, para [112] Diffraction efficiencies of nearly 100% have been achieved using PGs according to some embodiments of the present invention over a wide range of grating periods (e.g., from few .mu.m to mm), wavelengths (e.g., from visible to mid-IR), and areas (many cm.sup.2) with relatively fast switching times (e.g., a few milliseconds) .See also, para [107.] According to figure 9 it is inherent there is a transition time period between the on-state and off-state).
It would be obvious to include this switching time as an operational parameter because without knowing the definite state of the waveguides it would be impossible to determine where the scan beam is going.
Regarding claim 15, Rosenzweig, as modified in view of Brandt and Escuti, teaches the method as defined in claim 14, wherein the optical element is switchable to an operational mode selected among a plurality of operational modes without mechanical movement of the optical component, the method including measuring a time period for the optical element to switch from a first operational mode associated with a deflection of the light beam in a first direction to a second operational mode associated with a deflection of the light beam in a second direction (Escuti, Figs. 9A-B, para [112] Diffraction efficiencies of nearly 100% have been achieved using PGs according to some embodiments of the present invention over a wide range of grating periods (e.g., from few .mu.m to mm), wavelengths (e.g., from visible to mid-IR), and areas (many cm.sup.2) with relatively fast switching times (e.g., a few milliseconds) .See also, para [107.] According to figure 9 it is inherent there is a transition time period between the on-state and off-state).
It would be obvious to include this switching time as an operational parameter because without knowing the definite state of the waveguides it would be impossible to determine where the scan beam is going.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
Roes et al. (US 20050041020 A1), teaches Wide Temperature Range PDLC Shutter
Mimura et al. (US 20110310085 A1), teaches Image display device, electronic apparatus using the same, display output control method for image display device, and output control program thereof
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645                 
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645